DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Response to Arguments
Applicant’s amendment of the claim 18 and to the abstract of October 14, 2021 has been fully and carefully considered.  Applicant’s arguments have been fully and carefully considered.  Applicant’s arguments will be addressed at the end of the office action, but applicant’s arguments regarding the references to Gamage and Hendou et al. regarding the anticipation rejection is not persuasive and the fact that the applicant characterizes chemical flooding to be different than applicant’s invention, is not distinguishable from the reading the claims.  The claims are drafted with very broad language and the references fully read on applicant’s invention.  Applicant has not amended the claims where that the claims are patentably distinguishable which will be delineated in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 18, applicant has recited “…without substantially increasing a viscosity of the wastewater” which constitutes new matter.  On Page 3-4, applicant teaches introducing an oil specific viscosifier to an oil and water mixture or wastewater which includes oil and water, the addition of the oil specific viscosifier increases the oil viscosity, there no teaching in the specification regarding the viscosity of the wastewater, thereby constituting new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamage et al., WO2015/122887.
	Gamage et al. teach an enhanced oil recovery method which includes the injection of viscosified aqueous solution through an injection wellbore to sweep recoverable petroleum.  Gamage teaches a method of introducing a viscosifier into a 2 group an ethylene repeating unit include an –S(O)2 OR1 wherein the repeating units are block, alternate, or random configuration.  R1 is selected from the consisting of hydrogen and a counter ion. Note Paragraphs [0003-0004]   Regarding the amendment to Claim 18, applicant now recites “…without substantially increasing a viscosity of the wastewater”.  Gamage teaches, oil recovery enhancement which adds an oil viscosifier polymer, wherein the stream contains oil and water, Gamage teach that the viscosifier is added the aqueous oil and water solution wherein the viscosifier acts upon the oil contained in the wastewater.  The added viscosifier acts upon the oil so that the oil is readily separated from the aqueous waste water solution to recover the oil from the wastewater.  Gamage teaches the oil is recovered from aqueous liquid or wastewater.  Gamage teaches an oil specific viscosifier for the treating waste water recovered in conjunction with subterranean operation which is exactly the same function as taught by applicant, [Note Page 3 and 4, lines 13-33 of applicant’s specification].   Gamage as well as applicant teach that the oil specific viscosifier composition is a chemical additive that increases the viscosity of the oil present in wastewater, therefore, Gamage fully anticipates applicant’s invention as claimed.  Because the function of the oil viscosifier of Gamage is to increase the viscosity of the oil present in an aqueous solution, applicant’s proviso of “without substantially increase a viscosity of the wastewater” is inherently met by Gamage. 
Claims 1-2, 9 and 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendou et al. US 2017/0233639.
Hendou et al. teaches a process for enhanced petroleum recovery by adding a viscosity increasing polymeric compound  into a wastewater containing oil, wherein the wherein the viscosifier composition will thicken the fluid so that the water can be filtered from the viscosity polymer compound and provides a device which directs the produced water to a specific filtration device, subjecting the produced water to filtration and obtaining a retentate stream and permeate stream, the permeate comprising the viscosity increasing polymeric compound and the permeate being substantially free of suspended solids, free of oil and emulsified oil.[Note the abstract and Paragraphs [0021]-[0025] and [0063-0064].  The process as claimed by Hendou et al. fully anticipates applicant’s claims as presently drafted.  Applicant has amended claim 18, to now recites, “without substantially increasing a viscosity of the wastewater” this proviso is met by the teachings of Hendou et al. because teach an improved chemically enhanced oil recovery method, the method includes the step of treating an oil in water mixture and separating the oil from the mixture by the addition of a viscosity increasing polymeric compound which increase the viscosity of the oil contained in the oil in water mixture. [Note Paragraph[0023]].  The viscosity polymeric compound increases the viscosity of the oil and then the oil is then separated from the water through filtration.  Hendou specifically teaches a wastewater which comprises oil, mixing the wastewater with an oil specific viscosifier to form a viscosified oil and separating at least a portion of the viscosified oil from the waste water.  It is maintained that Hendou et al. fully anticipates applicant’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 10-17 and 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Gamage et al., WO2015/122887.
Gamage et al. teach enhanced oil recopy which include the injection of a viscosified aqueous solution through an injection well bore and into the producing zone to sweep recoverable petroleum toward a production well bore.  The viscosifier is a polymeric composition which includes an ethylene repeating unit including a –C(O)NH2 group an ethylene repeating unit include an –S(O)2 OR1 wherein the repeating units are block, alternate, or random configuration.  R1 is selected from the consisting of hydrogen and a counter ion. Note Paragraphs [0003-0004]  Gamage et al. further teach extracting material including petroleum form the subterranean formation.  Gamage et al. teach a viscosifier and composition which provides  more effective enhanced oil recovery under a wider variety of circumstances such as when high temperature conditions or high salinity conditions exists.[Note Paragraph[0012]]  Gamage et al. teach in Paragraphs [0048-0049] that a subterranean formation or material can be any section of a well bore and any section of a subterranean petroleum or water production formation or region in fluid contact with the wellbore Subterranean material include any materials placed into the well bore such as cement, drill shafts, liners, tubing or screens, A subterranean formation or material can be any below ground region that can produce liquid gaseous petroleum materials, water or any section below ground in fluid contact therewith.   Gamage et al. teach that treatment of a subterranean formation can include any activity directed to extraction of water or petroleum materials form a subterranean petroleum or water producing formation or region, including drilling, stimulation hydraulic fracturing, clean-up, remedial treatment etc.  Gamage et al. further teach in Paragraph[0095] et seq.  system or apparatus for introducing or dispensing the viscosifier polymer for enhanced oil recovery is contemplated the system includes a tank or vessel or containment for the viscosifier which is in operative connection with the subterranean formation which includes tubular disposed in an injection wellbore, a high pressure pump configured to pump the composition into the fluid downhole, specifically the pump, a mixing tank is in operative connection with the tubular, and the viscosifier composition can be formulated offsite and transported to a worksite and the composition can be introduced or tubular vial the pump directly from it shipping container or transport pipeline. [Note Paragraph [00100]]  Gamage et al. teach in Figure 3, that the system or apparatus includes a mixing tank (10), viscosifier conveyance line (12), wellhead(14) wherein the viscosifier composition enters tubular (16), with tubular (16) extending from well heat (14) into subterranean formation (18).  Gamage et al. further teach that additional components include supply hoppers, valves, condensers, adapters, joins, gauges, sensors, compressors, pressure controllers, pressure sensors, flow rate controllers, flow rate sensors, temperature sensors and the like.[Note Paragraph [00101].
Although Gamage et al. do not teach specifically adding a heater or flow shear device rotating conveyance auger the concept of mixing and adding the viscosifying compound to the subterranean formation has been fully taught by Gamage et al.  Gamage et al. teach that conveyance, mixing, pumps, supply hoppers, valves, condensers, sensors etc. are all components which are conventionally used by the ordinary artisan for chemical enhanced oil recovery and to use the specific type flow shear device taught by applicant would have been obvious to one having ordinary skill in the art at the time the invention was filed or made as being an obvious design choice.  It is maintained that when reading Gamage et al. for all what has been taught applicant method of providing wastewater that comprises oil; mixing the wastewater with an oil specific viscosifier composition to form a viscosified oil; and separating at least a portion of the viscosified oil form the water to provide treated water has fully taught and suggested rendering the invention as a whole obvious to one having ordinary skill in the art.
Response to Arguments
As stated above, the Examiner acknowledges that applicant has amended claim 18 to recite “…substantially without increasing the viscosity of the wastewater”.  Applicant’s amendment necessitated the new ground of rejection regarding new matter as set forth above, there is no antecedence or adequate teaching regarding “…substantially without increasing the viscosity of the wastewater.  As stated, both Gamage and Hendou et al. teach enhancing oil recovery from an aqueous solution.  The aqueous solution contains both water and oil, to the water and oil solution both add an oil specific viscosifier which acts upon the oil in the oil and water solution such that the oil is easily recoverable by membrane or filtration or by separation.  The oil specific viscosifier increase the viscosity of the oil not the wastewater which is the same exact function of applicant’s addition of an oil viscosifier to a solution (wastewater, produced water) and therefore applicant’s steps of the method have been fully met by the references and as applied by the 102 and 103 rejections which have been maintained.  Applicant’s arguments are not persuasive and both references Gamage et al. and Hendou et al. singularly teaching enhanced oil recovery from a solution which contains oil and water.  The solution is a wastewater is from the same sources as taught by applicant on Page 3-4 of the specification.  Gamage et al. singularly and Hendou et al. singularly teach adding an oil specific viscosifier to a solution containing oil and water and the viscosifier acts upon the oil for easier separation to remove the oil from the wastewater.  Regarding the 103 rejection over Gamage et al. it is maintained that to one having ordinary skill in the art recognizing enhanced oil recovery by the addition of an oil specific viscosifier which is added to a wastewater or produced water or oil in water solution, water in oil solution has been taught and suggested by Gamage et al. rendering applicant’s invention as a whole obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771